DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the preliminary amendment filed on [date].  As directed by the amendment: claim(s) 15-20 have been amended, claim(s) 1-14 have been cancelled, and claim(s) 21-34 have been added. Thus, claims 15-34 are currently pending in the application.
Election/Restrictions
Applicant’s election without traverse of Group 3 in the reply filed on August 1, 2022 is acknowledged.
Priority
The application claims priority to provisional 61/758,830 filed 1/31/2013 and CIP  filed 7/29/2015; however, neither of these applications and provisional detail or explain the sue of machine learning algorithms on the extracted features of the acoustic signals. Therefore, the priority for claim 18 is based on the provisional which provides the support for this claim limitation 06/04/2019.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22-23, and 29-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sharareh (US 2008/0154257 A1).
Regarding claim 22, Sharareh discloses a method comprising: placing a catheter in a patient’s vessel (e.g. [0062]), the catheter comprising a plurality of optical fibers to transmit laser radiation from a catheter distal end onto a region of target tissue (e.g. [0054] Fig 3A-C:43 “the cable 43 may be a single fiber optic cable or fiber bundles.”); coupling the catheter to a laser device, the laser device comprising: a processor (e.g. Fig 1A:104 [0034]), a memory coupled to the processor (e.g. Fig 1A:104 [0034] a computer inherently has a memory coupled to the processor), and an acoustic signal interface (e.g. Figs 3a/b/c:55); coupling an acoustic device to the acoustic signal interface of the laser device (e.g. [0038]; [0040]; Figs 3a/b/c:55), the acoustic device configured to detect the acoustic signal generate by impingement of the laser radiation onto the target tissue (e.g. Fig 1:208; Fig 3A-C:13 [0054]; [0062]-[0063]); and determining, by the processor, a tissue type of the target tissue based on the received acoustic signal obtained from the acoustic device (e.g. abstract; [0012]; [0033]; [0053]; [0063]).
Regarding claim 29, Sharareh discloses a method of operating a laser ablation system comprising a catheter, a laser device, and an acoustic device, (e.g. [0012]; [0015]) the method comprising: delivering, by the laser device via the catheter placed in a vessel of a patient, laser energy to a target tissue of the patient (e.g. [0015]; [0054]; [0062]-[0063]); receiving, by the acoustic device, an acoustic signal generated by impingement of the laser energy onto the target tissue (e.g. Fig 1:208; Fig 3A-C:13 [0054]; [0062]-[0063]); and determining a tissue type of the target tissue based on the received acoustic signal (e.g. abstract; [0012]; [0033]; [0053]; [0063]).
Regarding claims 23 and 30, Sharareh discloses wherein the tissue type comprises a lesion or a vessel (e.g. Sharareh [0012]; [0063];lesion).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-16, 19-21, 24-26, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharareh  in view of Zharov (US 2012/0065490 A1).
Regarding claim 15, Sharareh discloses a method comprising: placing a catheter in a patient’s vessel (e.g. [0062]), the catheter comprising a plurality of optical fibers to transmit laser radiation from a catheter distal end onto a region of target tissue (e.g. [0054] Fig 3A-C:43 “the cable 43 may be a single fiber optic cable or fiber bundles.”); coupling the catheter to a laser device comprising a processor coupled to a memory (e.g. Fig 1A:104 [0034]), a catheter connector interface (e.g. Fig 1A:77 [0034]); transmitting laser radiation from the catheter distal end onto the region of target tissue, thereby generating an acoustic signal (e.g. [0015]; [0054]; [0062]-[0063]); detecting the acoustic signal using an acoustic device in communication with the laser device (e.g. Fig 1:208; Fig 3A-C:13 [0054]; [0062]-[0063]).
Sharareh is silent regarding filtering the detected acoustic signal.
However, Zharov discloses a device and method for in vivo detection of clots within circulatory vessels wherein the detected acoustic signal is filtered (e.g. [0091]; [0093]; [0231]-[0232]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Sharareh to include filtering the detected acoustic signal for the purpose of eliminating noise (e.g. Zharov [0091]).
Regarding claim 16, modified Sharareh is silent regarding wherein filtering the detected acoustic signal further comprises: applying a noise reduction algorithm thereby extracting at least one feature of the detected acoustic signal.
However, modified Sharareh does disclose the use of filtering the detected acoustic signal (e.g. Zharov [0093]; [0232]-[0233]). While it doesn’t explicitly state a “noise reduction algorithm” it does state the use of using any known signal filter as well as a high or low pass filter. Therefore, it would have been obvious to one of ordinary skill in the art to use the appropriate filter to reduce the noise in the signal including a noise reduction algorithm for the purpose of eliminating noise (e.g. Zharov [0091]).
Regarding claim 19 and 24, modified Sharareh is silent regarding further comprising: placing the acoustic device at a sensing location.
However, Zharov discloses a device and method for in vivo detection of clots within circulatory vessels further comprising: placing the acoustic device at a sensing location (e.g. Fig 2:150 [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sharareh to incorporate the teachings of Zharov of further comprising: placing the acoustic device at a sensing location  for the purpose of sensing the acoustic wave below the external surface of the organism (e.g. Zharov [0059]).   
Regarding claims 20 and 25, modified Sharareh discloses wherein the sensing location is on the patient’s skin (e.g. Zharov Fig 2:150 [0058]-[0059]).
Regarding claim 21, modified Sharareh discloses wherein filtering the detected acoustic signal provides material characteristics of the region of the target tissue (e.g. Zharov [0091]; [0093]; [0231]-[0232] Sharareh abstract; [0012]; [0033]; [0053]; [0063];).
Regarding claims 26 and 32, Sharareh is silent regarding wherein determining the tissue type of the target tissue comprises: determining a plurality of features of the received acoustic signal; and comparing the determined plurality of features of the received acoustic signal to stored acoustic signals, wherein the stored acoustic signals correspond to a plurality of tissue types.
However, Zharov discloses a device and method for in vivo detection of clots within circulatory vessels wherein determining the tissue type of the target tissue comprises: determining a plurality of features of the received acoustic signal (e.g. [0009]; [0072] photoacoustic patterns); and comparing the determined plurality of features of the received acoustic signal to stored acoustic signals, wherein the stored acoustic signals correspond to a plurality of tissue types (e.g. [0009]; [0072] photoacoustic patterns are compared to a calibration set of patterns).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sharareh to incorporate the teachings of Zharov  wherein determining the tissue type of the target tissue comprises: determining a plurality of features of the received acoustic signal; and comparing the determined plurality of features of the received acoustic signal to stored acoustic signals, wherein the stored acoustic signals correspond to a plurality of tissue types for the purpose of comparing the collected data to known data to correctly identify.
Regarding claim 31, Sharareh is silent regarding wherein the acoustic device is place on skin of the patient.
However, Zharov discloses a device and method for in vivo detection of clots within circulatory vessels wherein the acoustic device is place on skin of the patient (e.g. Fig 2:150 [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sharareh to incorporate the teachings of Zharov wherein the acoustic device is place on skin of the patient for the purpose of sensing the acoustic wave below the external surface of the organism (e.g. Zharov [0059]).   
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharareh in view of Zharov as applied to claim 16 above, and further in view of 
Werahera (US 2013/0310680 A1).  
Regarding claim 17, modified Sharareh is silent regarding further comprising: applying a tissue classification algorithm to the detected acoustic signal thereby classifying the target tissue into a specific tissue type.
However, Werahera discloses an optical imaging system further comprising: applying a tissue classification algorithm to the detected acoustic signal thereby classifying the target tissue into a specific tissue type (e.g. [0068]; [0070]; [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Sharareh to incorporate the teachings of Werahera of further comprising: applying a tissue classification algorithm to the detected acoustic signal thereby classifying the target tissue into a specific tissue type for the purpose of correctly identifying the tissue (e.g. Werahera [0070]).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharareh in view of Zharov as applied to claim 16 above, and further in view of 
Iyer (US 2015/0238091 A1).  
Regarding claim 18, modified Sharareh is silent regarding  wherein classifying the target tissue further comprises: applying a machine learning algorithm on the extracted features to compare the detected acoustic signal with a database of stored acoustic signals.
However, Iyer discloses a photoacoustic monitoring technique with noise reduction wherein classifying the target tissue further comprises: applying a machine learning algorithm on the extracted features to compare the detected acoustic signal with a database of stored acoustic signals (e.g. [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified system of Sharareh to incorporate teachings of Iyer wherein classifying the target tissue further comprises: applying a machine learning algorithm on the extracted features to compare the detected acoustic signal with a database of stored acoustic signals for the purpose of improving estimation accuracy  (e.g. Iyer [0093]).
Claims 27-28 and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharareh in view of Splinter (US 2009/0125007 A1).  
Regarding claims 27 and 33, Sharareh is silent regarding further comprising: adjusting a treatment parameter of the laser system based on the determined tissue type of the target tissue.
However, Splinter discloses an intra-vascular device further comprising: adjusting a treatment parameter of the laser system based on the determined tissue type of the target tissue based on a sensor signal that determines the tissue type (e.g. abstract ; [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sharareh to incorporate the teachings of Splinter of further comprising: adjusting a treatment parameter of the laser system based on the determined tissue type of the target tissue based on a sensor signal that determines the tissue type for the purpose of only ablating the intended target (e.g. Splinter abstract ; [0007]).
Regarding claims 28 and 34, further comprising: stopping transmission of the laser radiation by the laser system based on the determined tissue type of the target tissue (e.g. Splinter  abstract ; [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							September 3, 2022
/J.F.H./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792